El Juez Asociado Sr.
Aldrey, emitió la opinión del tribunal.
Antonio Sarmiento y Porras, como apoderado de Amalia Vahamonde, viuda de Pérez, recibió por escritura pública •de los esposos Aurora Baquero y Antonio González cierta •cantidad de dinero que debían a sn mandante, les otorgó •carta de pago y de cancelación total de la hipoteca que garan-tizaba la deuda y consintió en que sn inscripción fuera can-celada en los libros del registro de la propiedad.
Presentado ese documento con la escritura que contiene ■el mandato en la oficina del-Registrador de San Juan, Sec-ción Ia., dicho funcionario se- negó a cancelar la hipoteca por el fundamento de que el apoderado “carece de las facul-tades expresas que requiere el artículo 1615 del Código Civil para el cobro del crédito y su cancelación. ’ ’ Contra esa nega-tiva interpusieron los esposos Baquero y González en tiempo oportuno recurso gubernativo con solicitud de que la revo-quemos.
Los poderes conferidos al .apoderado Sr. Sarmiento per-tinentes a la cuestión que se ventila ahora se hallan conte-nidos en los párrafos siguientes:
“Primero. Que da ‘poder’ tan cumplido y bastante como en dere-cho quepa a Don Antonio Sarmiento y Porras, abogado y vecino de San Juan de esta Isla de ‘Puerto Rico,’ para que obre en lugar y nombre de la ‘otorgante’ en todos y. cada uno de aquellos actos de la vida civil en que una persona puede ser sustituida por otra, de tal suerte, que todo lo que en su nombre haga y otorgue el Señor Sar-miento se considerará como hecho y ‘otorgado “por la'expon ente en cualquiera de los caracteres con que aquí comparece.
“Segunda. Que asimismo da al dicho Don Antonio Sarmiento y *26Porras poder expreso para que en su nombre o como madre legítima representante de sus citados hijos Adrián e Isabel Pérez Vahamonde,' para todos aquellos actos que exije poder de esta clase el artículo mil seiscientos quince del Código Civil Revisado de Puerto Rico.”
Yernos, por tanto, que no solamente se le autorizó para ejecutar todos aquellos actos de la vida- civil en que una persona puede ser sustituida por otra sino que también se le confirió poder expreso para los actos en que el artículo 1615 del Código Civil exige tal clase de poder; y como el regis-trador niega que carece de las facultades expresas que dicho artículo exige, la cuestión a resolver es si para cancelar una hipoteca se necesita un poder expreso y si tal como están redactadas las cláusulas que hemos transcrito del mandato se concedió o nó tal facultad expresamente.
El precepto del Código Civil que está en controversia dice así:
■ “Artículo 1615. — El mandato concebido en términos generales, no comprende más que los actos de administración.
“Para transigir, enajenar, hipotecar o ejecutar cualquier otro acto de riguroso dominio, se necesita mandato expreso.
“La facultad de transigir no autoriza para comprometer en árbi-tros o amigables componedores.”
Según esta disposición legal el apoderado necesita poder expreso, entre otras cosas, para, ejecutar cualquier acto de riguroso dominio, cuyo carácter reviste la cancelación de una hipoteca porque, como dijimos en los casos de Benítez Hermanos v. El Registrador de la Propiedad, 17 D. P. R., 237, y en el de García v. Garzot, 18 D. P. R., 876: “La cancela-ción de un crédito hipotecario entraña un verdadero acto de enajenación, pues por aquella se desapodera el acreedor de un derecho real que le pertenece y por tanto no puede otorgarse sin mandato expreso.” En igual principio se fun-dan las resoluciones de la Dirección General de los Registros de España de 8 de noviembre de 1878, 19 de.julio de 1879, 24 de septiembre de 1891 -y 18 de junio de 1893.
*27Sentado lo que precede, veamos ahora si el apoderado expresamente está facultado para realizar actos de riguroso dominio, entre los que se comprende el de cancelar hipo-tecas.
Es tan conocida la regla de derecho de que los mandatos deben interpretarse siempre restrictivamente que hace inne-cesario que citemos nuestras resoluciones. Como consecuen-cia de ella, cuando la ley exige en el artículo que comenta-mos que para realizar un'apoderado ciertos actos necesita poder expreso de su mandante es necesario que se consigne en la escritura la clase de actos para los que expresamente se le apodera y no basta que se conceda el poder refirién-dose a los casos contenidos- en determinado precepto legal. El mandato debe estar concebido en tales términos que de él aparezcan las facultades que se confieren al apoderado, sin necesidad de acudir para conocerlas a algún otro docu-mento o texto legal. Como dijimos en el caso de Sucesores de Audreu & Co. v. El Registrador de la Propiedad, 20 D. P. R., 423, “* * * Las palabras de-un poder deberán ser interpretadas en el sentido en que podrían ser enten-didas por una persona de inteligencia corriente que lo otor-gara * * Cuando el legislador ha exigido que se dé poder expreso para transigir, enajenar, hipotecar o ejecutar cualquier acto de riguroso dominio, las mismas palabras de-berán expresarse en el documento, que es la doctrina esta-blecida en el caso de Sucesores de Andrea & Co. (supra) y citada en el de Méndez v. Celis, 20 D. P. R., 531.
El registrador procedió correctamente al negar la can-celación 'de la hipoteca y su calificación debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.